Citation Nr: 0504881	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In an October 2003 decision, the Board denied, in pertinent 
part, entitlement to service connection for a lung disorder.  
The veteran subsequently appealed that issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to partially remand the veteran's claim for readjudication 
and vacate the Board's decision.  In an October 2004 Order, 
the Court granted the joint motion, vacated the Board's 
October 2003 decision as to the veteran's claim for service 
connection for a lung disorder, and remanded this case to the 
Board for readjudication.

The Board notes that its October 2003 decision denied service 
connection for the veteran's claim for pneumonia with 
recurrent flu, in addition to his claim for service 
connection for a lung disorder.  The veteran appealed both 
claims to the Court.  However, the joint motion for partial 
remand asked that the Court affirm the Board's decision on 
the issue of pneumonia with recurrent flu.  Thereafter, the 
Court's October 2004 Order granted the parties' motion to 
have that issue dismissed.  Therefore, it is not before the 
Board at this time, and we will confine this decision to the 
issue as set forth above on the first page.

The Board notes that, in a January 2005 memorandum the 
veteran's attorney averred that the matter should be further 
remanded to the RO in order to comply with the joint motion 
and the order of the Court.



As will be discussed below, the issue of service connection 
for the veteran's lung disorder is herein remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will provide notification when further action by the 
veteran is required.

REMAND

In his June 2002 written notice of disagreement, the veteran 
indicated that he was hospitalized for about thirty days 
while he was stationed at Ft. Leonard Wood, Missouri.  He 
also indicated that he received treatment while he was 
stationed at Headquarters XIV Corps in Minneapolis, 
Minnesota.  He then wrote of treatment lasting eighteen 
months in southern New Mexico.  When he returned to Texas, he 
was treated at Hearne Hospital, and then by physicians in 
Waco.  After moving to Moody, the veteran indicated he was 
treated by Dr. Guffy and Dr. L.E. Robertson of McGregor.

In an August 2002 written statement, the veteran detailed 
that his hospitalization at the U.S. Army Hospital at Ft. 
Leonard Wood occurred in February and March of 1960.  He 
asked that these records be requested and associated with his 
claims file.  Thereafter, in October 2002, the RO received a 
response from the Medical Department Headquarters at Ft. 
Leonard Wood, which indicated that a thorough search was made 
of their database and files and that it no longer maintained 
a medical record on the veteran.  The RO was instructed to 
request the records from the National Personnel Records 
Center (NPRC).  However, the claims file does not reflect 
that this last request was made.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should ensure that all Veterans Claims 
Assistance Act notice obligations continue to be 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since his separation from 
service.  In particular, the veteran is requested 
to provide names, dates, and addresses for the 
treatment he detailed in his June 2002 notice of 
disagreement.  As detailed above, this includes 
the Headquarters XIV Corps in Minneapolis, 
Minnesota; treatment incurred in southern New 
Mexico; records from Hearne Hospital; treatment 
received in Waco, Texas; and medical records from 
Drs. Guffy and L.E. Robertson of McGregor.  After 
obtaining any information and necessary releases 
from the veteran, the RO should request all 
additional pertinent medical records from these 
medical providers.

3.  The Board should request from the NPRC all 
available medical records concerning the veteran, 
dated in February and March of 1960, from the 
U.S. Army Hospital in Ft. Leonard Wood, Missouri.  
The NPRC should be instructed to provide written 
notice of it is unable to obtain the veteran's 
specified hospitalization records.  Any obtained 
medical evidence should be associated with the 
veteran's claims file.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a lung 
disorder.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the March 2003 SSOC.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



